             Case 18-28964          Doc 12        Filed 11/01/18 Entered 11/01/18 16:08:18 Desc Main
                                                    Document     Page 1 of 2              [   ] AMENDED
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TENNESSEE
In re:
                 (1) Gail Danette Richmond
                         xxx-xx-2920                                             Case No. 18-28964-E
                 (2)
                                                                                 Chapter 13
Debtor(s)
                                                          CHAPTER 13 PLAN

ADDRESS:         (1)      4543 Pinegate Drive                           (2)
                          Memphis TN 38125
PLAN PAYMENT:
  DEBTOR (1) shall pay              $690.00           ( ) weekly, (X) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         (X) PAYROLL DEDUCTION from:                  Shelby County Schools               OR ( ) DIRECT PAY.
                                                      160 South Hollywood Street
                                                      Memphis, TN 38112
  DEBTOR (2) shall pay              $                 ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         ( ) PAYROLL DEDUCTION from:                                    OR ( ) DIRECT PAY.

1. THIS PLAN [Rule 3015.1 Notice]:
     (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                 ( ) YES        ( X ) NO
     (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON VALUATION
         OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]                            (X ) YES        ( ) NO
     (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                                ( ) YES        ( X ) NO
2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: ( ) Included in Plan; OR (X) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.
4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                            Monthly
                                                                                                                         Plan Payment
                                                     ; ongoing payment begins                                            $
                                              Approximate arrearage:                                                     $
                                                     ; ongoing payment begins                                            $
                                              Approximate arrearage:                                                     $
5. PRIORITY CLAIMS:                                                                       Value of                       Monthly
                                                                                          Claim                          Plan Payment
   Internal Revenue Service                                                               $624.00                        $11.00
                                                                                                                         $
6. HOME MORTGAGE CLAIMS:                      ( ) Paid directly by Debtor(s); OR ( X ) Paid by Trustee to:               Monthly
                                                                                                                         Plan Payment
   Wells Fargo Home Mortgage                          ; ongoing payment begins          FEBRUARY 2019                    $1,021.00
                       Approximate arrearage:                  $4,084.00       Interest             %                    $70.00
                                                      ; ongoing payment begins                                           $
                          Approximate arrearage:                               Interest             %                    $
7. SECURED CLAIMS:                                                      Value of                     Rate of             Monthly
   [Retain lien 11 U.S.C. §1325 (a)(5)]                                 Collateral                   Interest            Plan Payment
                                                                                                                %        $
                                                                                                                %        $
                                                                                                                %        $
            Case 18-28964         Doc 12      Filed 11/01/18 Entered 11/01/18 16:08:18                          Desc Main
                                                Document     Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
   FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:     Value of               Rate of     Monthly
   [Retain lien 11 U.S.C. § 1325 (a)]               Claim                  Interest    Plan Payment
   One Main Financial                               $6,000.00              6.25     %  $117.00
                                                                                    %  $
                                                                                    %  $
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION
  FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
                                                  Collateral:
                                                  Collateral:
10. SPECIAL CLASS UNSECURED CLAIMS:                                Value of                      Rate of           Monthly
                                                                   Claim                         Interest          Plan Payment
                                                                                                            %      $
                                                                                                            %      $
                                                                                                            %      $
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
   US Dept of Education                  (X) Not provided for                            OR ( ) General unsecured creditor
                                         ( ) Not provided for                            OR ( ) General unsecured creditor
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):



13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILE CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                      $          4,734.94           .
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
   ( )                   %, OR,

   (X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
  BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
                                                                              ( ) Assumes        OR ( ) Rejects.
                                                                              ( ) Assumes        OR ( ) Rejects.
17. COMPLETION:          Plan shall be completed upon payment of the above, approximately        sixty (60)         months.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.
19. NON-STANDARD PROVISION(S):



  ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
         /s/ S. Jonathan Garrett                                   DATE: October 26, 2018
         Debtor(s)’ Attorney Signature
         S. Jonathan Garrett (BPR#019389) Attorney for Debtor
         2670 Union Avenue Extended, Suite 1200, Memphis, Tennessee 38112-4424
         Telephone: 901-323-3200          Facsimile: 901-323-3275       Email: help@sjgarrett.com
